DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (U.S. Patent No. 3,805,652) in view of Vijuk (U.S. Patent No. 4,616,815).
Regarding claim 20: Londe discloses a machine for cutting a relatively rigid material, comprising: a drawing unit able to move a relatively rigid material in a direction of feed (Fig. 1; via web material 12); some operating units (Fig. 2; via 26, 28, 130, 132); wherein said plurality of the operating units are each adapted to support, move and command at least one respective tool taken from the group consisting of a cutting tool, a tool for continuous toothed creasing, and a tool for discontinuous toothed creasing (via cutting knife 26); wherein each of said longitudinal operating units and each of said transverse operating units comprises a pneumatic drive unit and a flange for supporting the at least one respective tool (Figs. 3 & 4; via “air-over-oil double piston and cylinder assembly 60”); wherein said pneumatic drive unit comprises two pairs of pneumatic drive members each of the two pairs of pneumatic drive members being provided with two double-effect pistons (Figs. 3 & 4; pairs of pistons 64 & 66); wherein the two pairs of pneumatic drive members and their respective double-effect pistons are spaced apart from one another in parallel relationship and are configured to work in tandem with one another, see for example (Fig. 4; via 46 & 66 spaced apart from one another and work in tandem relationship, see annotated figure below).  Note, based on the direction of viewer, the 64/66 would be considered paralleled to each other.

    PNG
    media_image1.png
    298
    638
    media_image1.png
    Greyscale

Londe may not specifically disclose the claimed feeding material to be sheet material nor having the operating groups having operating units and to be positioned longitudinally and transversely in respect to the direction of the feeding of sheets, wherein the transverse operating group is positioned upstream of the longitudinal operating group along the direction of feed of the sheet.  However, Vijuk discloses similar machine for working on relatively rigid material comprising the materials to be worked on is sheet material (Figs. 2, 3, & 5; via sheets 11), and having multiple working units arranged longitudinally and transversely in respect to the sheets material (Figs. 1, 6-9, and 15; via arranged tools 42, 227, 229, 231, supported by the frame’s flange members).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Vijuk’s, web by the use of sheets along with rearranging the operating units along the longitudinal and transverse direction in respect to the sheet material, as suggested by Londe, in order to eliminate the requirement of any manual involvement instead utilizes an automatic control system (column 1, line 66 – column 2, lines 14).
	In respect to the claimed specific arrangements and positions of the operating group to be upstream of the other along the direction of feed of the sheet, it would have been obvious to rearrange the arrangements of Vijuk’s operating groups in different manner, such as having the transverse operating group is positioned upstream of the longitudinal operating group along the direction of feed of the sheet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	LaLonde neither disclose the amended claim filed on 03/14/2022, referring to each respective longitudinal operating unit of the plurality of operating units is mobile independently from the others along with having the transverse operating units to be operating independently from the others (having each unit operating independently).  However, Londe discloses similar machine with the teaching of having different units being operated independently via using different operating motor (Fig. 1; via motors 270 & 272).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Vijuk’s, machine by using different motors for different stations, as suggested by Londe, in order to come up with more controlled automatic machine (column 1, line 55 – line 65).  Further, it is noted that such use of multiple motors in a given machine to control each module independently is very old and well known in the art.

	Regarding claim 10: Vijuk further comprising a gear mechanism with belt (Fig. 10; via gear belt 158) on a pinion driven by a motor (via motor 274) and configured to move said plurality of longitudinal operating units and said plurality of transverse operating units, see for example (Fig. 1; via motors 270, 272, and/or inherently there is a motor creating rotations of rollers 229 & 231);
	Regarding claim 11: Vijuk discloses a gear mechanism with belt (Fig. 10; via gear belt 158) configured to move said drawing unit and driven by an electric motor member of the brushless type cooperating with an extraction unit, see for example (Fig. 1; via electric motor 266);
	Regarding claim 12: Vijuk further comprising a multiple introducer device able to selectively introduce a plurality of sheets to said drawing unit, see for example (Fig. 1; via printing press 15 introducing sheets 11 to conveying device 16 of the drawing unit);
	Regarding claim 13: Vijuk discloses that the multiple introducer device comprises at least its own electric motor member of the brushless type to feed the sheet said electric motor member of said drawing unit being completely autonomous with respect to said electric motor of the brushless type of said multiple introducer device (Fig. 1; printing device 15 seems like different modular than the remaining of the device; inherently the printer will have and operate on its own motor than the 266);
	Regarding claim 14: Vijuk discloses that the multiple introducer device (15) is provided with another electric motor member configured to determine a forward/backward translation in a direction of translation, parallel to the direction of feed (Fig. 1; introducing device 15 in line with the sheet feeding device);
	Regarding claim 15: Vijuk further comprising an extraction unit (Fig. 15; via receiving belt 47) of said sheets associated to a gear mechanism with a belt driven by said motor member of the drawing unit (via motor 266 and/or 272);
	Regarding claim 16: Vijuk discloses the extraction unit comprises at least two movement belts able to discharge work offcuts of said sheets (Fig. 15; via discharging belts 47);
	Regarding claim 17: Vijuk discloses that the transverse operating group (229 & 231) is provided with a secondary belt (via shown belts) associated to said cutting tool and/or to said tool for continuous toothed creasing  and/or to said tool for discontinuous toothed creasing by means of an omega shaped connection to transmit the rotation motion to said work tools (via transmitted rotations of 229 & 231), imparted by the movement of said transverse operating units in the transverse direction, see for example (Fig. 1); 
	Regarding claim 18: Vijuk further comprising one or more control and command units installed on board, in an ergonomic manner and accessible from the outside, see for example (Fig. 1; via device 264);
	Regarding claim 19: Vijuk discloses the machine is provided with front guards equipped with button-type opening means with a gas spring and pistons, and lateral guards provided with opening hinges, see for example (Figs. 1, 8, & 15; via the shown frame elements forming opening and guarding stations);
Regarding claim 21: LaLonde discloses that the two double-effect pistons being connected to one another by a pneumatic tool-descent circuit and by a pneumatic tool-ascent circuit (Figs. 4 & 5; via the shown circuit lines “Power Supply”), both able to supply a pressurized fluid to said two double-effect pistons (via conduits 72, 86, 87, 83); 
Regarding claim 22: LaLonde discloses a feed pipe connected to a pressurized fluid delivery device is provided upstream of said pneumatic tool-descent circuit and said pneumatic tool ascent circuit (Fig. 4; the shown pipes 83, 86, 72 positioned upstream in respect to the location of pistons 64 & 66); 
Regarding claim 23: LaLonde discloses that the sheet of relatively rigid materials is made of cardboard (abstract; “cutter for rapidly cutting paper, plastic, aluminum, or other material exiting from a machine for producing the material in a continuous strip or sheet”);
Regarding claim 24: and wherein a switching valve is operatively connected to said feed pipe and mounted directly on board of said pneumatic drive unit for connection to said pneumatic tool-descent circuit and said pneumatic tool ascent circuit to determine a pneumatic condition of descent or ascent of said two pairs of pneumatic drive members and concomitantly of the respective tools to thereby reduce the response times in determining said pneumatic condition, see for example (Figs. 4 & 5; via valves 100-103).

Response to Arguments
	Applicant’s arguments with respect to claims 10-24 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731